Citation Nr: 1206708	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-10 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a digestive disorder, claimed as gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a right foot condition, claimed as arthritis of the right foot.

4.  Entitlement to service connection for a low back condition, claimed as low back injury with radiculopathy.

5.  Entitlement to service connection for subjective sexual dysfunction, claimed as secondary to the lumbar spine disability.

6.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression secondary to the lumbar spine disability and sexual dysfunction.

7.  Entitlement to service connection for a chronic headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to August 1985 and from January 2003 to January 2005.  She also had approximately 17 years of inactive service prior to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the first six issues listed on the title page.  Also on appeal is a January 2010 RO rating decision that denied service connection for headaches.


FINDINGS OF FACT

1.  Hypertension, digestive disorder and low back condition clearly and unmistakably preexisted service and were not aggravated during service.

2.  The Veteran does not have a diagnosed disability of the right foot.

3.  Sexual dysfunction and a psychiatric disorder are not etiologically related to service or to a service-connected disability.

4.  Migraine headache disorder preexisted service and was permanently aggravated in severity during service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A digestive disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  A right foot condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  A low back condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  Sexual dysfunction was not incurred in or aggravated by active service and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

6.  A psychiatric disorder was not incurred in or aggravated by active service and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

7.  Migraine headaches were aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The notification obligation in this case, to include the disability-rating and effective date elements of a service-connection claim, was accomplished by way of letters from the RO to the Veteran dated in February 2007 and May 2009; the Veteran had ample opportunity to respond prior to issuance of the rating decisions on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran received appropriate VA medical examination; she was notified of her entitlement to a hearing before the Board but did not request such a hearing.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of this appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.


Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic disabilities, such as hypertension and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310, which provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  The claimant is not required to show that the condition increased in severity in service before VA's duty under the second prong of the rebuttal standard attaches.  VAOPGCPREC 003-03 (July 16, 2003).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Clear and unmistakable evidence is also required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The presumption of aggravation is triggered by evidence that a preexisting disability has undergone a permanent increase in severity during service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Sondel v. West, 13 Vet. App. 213 (1999); Beverly v. Brown, 9 Vet. App. 402 (1996).  
Aggravation of a pre-existing injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R.§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Official service treatment records (STRs) are not of record; as noted in the RO's Memorandum of Nonavailability dated in November 2006, extensive efforts had been made to obtain the missing STRs and it was determined further effort would be futile.  However, the Veteran provided personal copies of STRs and these have been considered in the Board's discussion below.

STRs relating to the Veteran's first period of active duty (March 1985 to August 1985) show that in June 1985 she was treated for complaint of right foot pain after running; X-ray of the foot was normal and the impression was right foot pain of unknown etiology.  

Medical treatment records relating to the period between the Veteran's two periods of active duty (i.e., the period from August 1985 to January 2003), some from her Army Reserve treatment record, include a self-reported Report of Medical History in February 1989 in which she denied  history of high or low blood pressure, recurrent back pain or digestive problems.  Thereafter, in July 1990 she reported having been recently put on blood pressure medication.  A Report of Medical Examination in April 1992 notes that hypertension had been discovered approximately 3 years earlier (i.e., approximately 1989).  In June 1997 she was involved in an automobile accident and sustained injuries to the cervical spine for which she requested a permanent profile from her Army Reserve unit; although the primary injury was to the cervical spine the post-accident diagnosis included myofascial pain syndrome, myofasciitis and cervical, thoracic and lumbar (CT&L) sprain/strain.  In a self-reported Report of Medical History in April 2000 she endorsed history of high blood pressure, sinus headaches and recurrent back pain; she also reported having had reflux in January 2000.  In March 2001 she reported in an Annual Medical Certificate that she had current medical problems including hypertension and reflux.  In November 2002 she was noted as having high blood pressure under control with medication and also acid reflux.

STRs relating to the Veteran's second period of active duty (January 2003 to January 2005) include a pre-deployment health assessment in which the Veteran identified current health concerns of high blood pressure, low back pain and digestive problems.  She was treated in March 2003 for severe stomach pain, variously attributed to nonspecific gas pattern or reflux.  She was treated in June 2003 for new onset of back pain unrelated to any specific trauma and was placed on light duty profile (no lifting).  In October 2003 she dropped an item on her right great toe; X-ray showed no fracture and she was treated for contusion, including being placed on light duty profile.  In January 2004 she was treated for abdominal pain attributed to partial small bowel obstruction; however, a small bowel series was performed that revealed no identifiable evidence of bowel obstruction or other pathology. In March 2004 she complained of low back pain after carrying heavy loads of barbed wire and was placed on temporary light duty profile.  Also in March 2004 she complained of intermittent headaches ("comes and goes") and high blood pressure.  In April 2004 she was treated for low back pain with radiculopathy to both legs, allegedly since an injury in July 2003.  In May 2004 she complained of persistent ache in her lower back after a fall on the flight line; the clinical impression was history of low back pain with radiculopathy.  An August 2004 treatment note from Emerald Coast Pain Physicians shows impression of lumbar intervertebral disc disease at L4-5, lumbar facet joint disease and lumbar spondylosis.  In a post-deployment health assessment in December 2004 she endorsed history of headaches, back pain, and frequent indigestion.

Medical treatment records after the Veteran's second period of active duty include a June 2005 treatment note from The Women's Group noting complaint of a sexual dysfunction; the Veteran wondered if the problem might be due to medication (she was currently on medication for hypertension and for back-and-shoulder pain), although there is no diagnostic impression of the clinical etiology of her complaint.

"Buddy statements" from First Sergeant W.N and Staff Sergeant D.R., both received in October 2006, attest that the Veteran was injured on two occasions during her second period of active duty.  On the first instance she injured her leg and back, and on the second instance she injured her back.  

Treatment records from West Florida Medical Center show the Veteran presented in October 2006 complaining of neck and low back pain and also sexual dysfunction that she attributed to pain medication.  The Veteran described previous accidents related to a motor vehicle accident and tripping over rope.  Magnetic resonance imaging (MRI) of the lumbar spine showed small disc bulge at L3 through L4 but without evidence of foraminal stenosis; otherwise the MRI was essentially normal.  On follow-up in November 2006 the clinical impression was low back and lumbar facet spondylosis.  

In November 2006 the Veteran was treated by a private medical provider for hypertension and dyspepsia.

In January 2007 the Veteran informed the VA primary care clinic (PCC) that he had a 10-15 year history of high blood pressure and a 4-year history of low back pain.  She reported sexual dysfunction due to her back problem and depression due to both her back problem and her sexual dysfunction.

A January 2007 letter from E. Carol Posey, a licensed clinical social worker (LCSW), states the Veteran's back and leg pain had caused sleep disturbance, loss of appetite with weight loss, irritability and sexual dysfunction.  The Veteran met the criteria for diagnosis of major depression.

The Veteran had a VA examination in February 2007, performed by an examiner who reviewed the claims file.  The examiner noted the Veteran's history and performed a clinical examination noting observations in detail, including upper gastrointestinal (UGI) series that was unremarkable, lumbar spine X-ray showing degenerative changes in the lower thoracic spine but unremarkable lumbar spine, and unremarkable X-ray of the right foot.  In relevant part, the examiner diagnosed lumbar bulging disc L3-4, preceding service and not aggravated by service; subjective complaints appeared to be inconsistent with objective findings.  The examiner also diagnosed right great toe contusion, resolved with no residuals and asymptomatic findings of dorsal foot ossicle.  The examiner diagnosed essential hypertension, pre-existed military service and without residuals.  The examiner diagnosed subjective sexual dysfunction not caused by or related to the lumbar disorder or uterine fibroids.  The examiner diagnosed non-ulcerative dyspepsia that pre-existed military service with no objective findings to support a current diagnosis of GERD.
 
The file contains a VA psychology consult dated in June 2007, performed by a psychologist who noted history of whiplash injury to the neck in a motor vehicle accident and subsequent trip-and-fall accident on the flight line during service.  The Veteran reported being bothered by sexual dysfunction since the onset of back pain.  The psychologist noted the Veteran seemed to be overly-focused on her medical problems and that the stresses of her life were being manifested in her bodily symptoms.  The psychologist's diagnosis was mood disorder secondary to general medical condition; the psychologist also diagnosed sexual dysfunction.  In a subsequent note dated in October 2007 the psychologist stated the Veteran's sexual dysfunction did not appear to be psychological.

The Veteran presented to the VA neurology clinic in December 2007 complaining of chronic left-side sinus headaches.  The neurologist suspected the headaches could be migraines rather than sinus headaches and prescribed a new medication.  In February 2008 the Veteran reported the new medication was doing a good job at controlling her headaches, and the neurologist continued his impression that the Veteran's headaches, previously thought to be sinus, were actually migraines.

The Veteran had a VA neurological examination in December 2009, performed by an examiner who reviewed the claims file.  The Veteran reported she had sinus headaches prior to service but these increased in frequency and severity during her second tour of service.  The examiner diagnosed preexisting migraine headaches with medication therapy, but stated he could not provide an opinion as to whether the preexisting headaches had permanently increased in severity during service because such knowledge is not available in medical literature and any opinion would consequently be speculative.

On review of the evidence above, the Board finds as follows.

Hypertension was not shown during the first period of active service; rather, it became manifest in 1989 between the first and second periods of active service.  There is no indication that it was present to a compensable degree during the first year after the Veteran's first discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not applicable.  Thus, hypertension was clearly and unmistakably present prior to the Veteran's second period of active service.  Review of the blood pressure readings during the Veteran's second period of service do not show increased severity during such service, and do not show symptoms associated with increased hypertension.  Further, competent and uncontroverted medical opinion of record states the Veteran's preexisting hypertension had no residuals (and thus was not aggravated by service).  The Board accordingly finds the Veteran had hypertension that preexisted service and was not aggravated by service; service connection must therefore be denied.

Similarly, no digestive disorder was shown during the first period of active service, but became manifest in approximately 2000 and continued through 2002.  Thus, reflux was clearly and unmistakably present prior to the Veteran's second period of active service.  Complaints and treatment continued during the Veteran's second tour of active duty, to include diagnosis of GERD, but competent and uncontroverted medical opinion of record states the Veteran's preexisting reflux is not manifested by current residual GERD (and thus was not permanently aggravated by service).  The Board accordingly finds the Veteran's digestive disorder preexisted service and was not aggravated by service; service connection must therefore be denied.

The Veteran is documented to have had a right great toe contusion during service, but there are no current residuals and she does not have any current documented right foot disorder.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim; see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, in this case there is no diagnosed right foot disability during or after service on which a claim for service connection can be based; accordingly, McClain does not apply.  

 In regard to low back disability, the Veteran is documented to have  had low back symptoms secondary to her motor vehicle accident in 1997; thus, her symptoms clearly and unmistakably preexisted her second period of service.  Thereafter, she is shown by medical and lay evidence to have had additional low back injury during her second period of active service.  However, competent and uncontroverted medical evidence of record states the Veteran's current low back disorder, diagnosed as lumbar bulging disc L3-4, preceded service and was not aggravated by service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board accordingly finds the Veteran's lumbar spine disorder preexisted service and was not aggravated by service; service connection must therefore be denied.

The Veteran has complained of, and been treated for, sexual dysfunction that she associates with low back pain.  Post-service psychiatric treatment records appear to confirm an impression that the Veteran's subjective sexual dysfunction is a physical, rather than psychological, phenomenon.  However, the Veteran's low back disorder is not a service-connected disability, so secondary service connection is not warranted on that basis.  The Veteran has not alleged, and the evidence of record does not show, that sexual dysfunction is directly related to any incident of service.  Accordingly, the criteria for service connection are not met on either a direct or secondary basis, and the claim must be denied.

In regard to the claim for acquired psychiatric disorder, the Veteran was identified as having major depressive disorder (diagnosed by an LCSW) and as having mood disorder secondary to general medical condition (by a VA psychologist).  Although the Veteran has shown two different psychiatric diagnoses, there is no medical or lay evidence of any kind showing that psychiatric symptoms began in service.  To the degree that psychiatric symptoms are attributable to back pain and sexual dysfunction, as the Veteran contends, neither of those disorders is a service-connected disability.  Accordingly, the criteria for service connection are not met on either a direct or secondary basis, and the claim must be denied.

Finally, in regard to headaches, the Veteran asserted in her notice of disagreement (NOD) that during service her headaches increased from being occasional to being daily; a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The VA examiner in December 2009 stated the disorder preexisted service but was unable to provide an opinion as to whether the disorder permanently increased in severity during service.  Given that the Veteran had competently reported increased severity of symptoms during service, and given that medical opinion is unable to rebut the presumption of aggravation, the Board finds that service connection for migraines is warranted. 

In sum, the Board has found the criteria for service connection are met in regard to the claim for migraines; the Veteran's appeal is granted to that extent.  The criteria for service connection for the other claimed disabilities are not met, and those claims must be denied.


ORDER

Service connection for hypertension is denied.

Service connection for a digestive disorder is denied.

Service connection for a right foot condition is denied.

Service connection for a low back condition is denied.

Service connection for subjective sexual dysfunction is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for migraine headaches is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


